Citation Nr: 1417210	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-40 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for left foot hammertoes, to include as secondary to service-connected left foot metatarsalgia with mallet toe fourth digit and/or bilateral pes planus with plantar fasciitis and post-operative left bunion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from August 1974 to December 1974 and from July 1975 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals VA treatment records dated through February 2012, which were considered by the agency of original jurisdiction (AOJ) in the April 2012 supplemental statement of the case, and the Veteran's representative's February 2014 Appellant's Brief.  The remainder of the documents contained in Virtual VA consist of various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for left foot hammertoes so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).   

The Veteran generally alleged in his January 2010 notice of disagreement that the condition began in service.  He has also alleged that his hammertoe condition was caused or aggravated by his service-connected left foot metatarsalgia with mallet toe fourth digit and/or bilateral pes planus with plantar fasciitis and post-operative left bunion.  Although the service treatment records reflect numerous complaints and diagnoses related to the left foot, there are no such complaints or diagnoses specifically related to hammertoes.  Regarding the etiology of such disorder, a June 2009 VA examiner opined that he could not resolve the issue of whether the Veteran's left foot hammertoes were "secondary to the service connected disability of his bilateral feet," consisting of pes planus with plantar fasciitis, as toe deformities such as hammertoes "can certainly be related to foot deformities which cause abnormal pressure on the toe pushing it into a hammer toe position."  The examiner further opined that pes planus and bunions were not known to cause hammertoes but that "it may be possible."  

However, the June 2009 examiner did not offer a rationale for this opinion nor did he identify what information, if any, would allow such an etiological opinion to be provided.  Further, no opinion as to direct service connection was provided.  In light of this deficiency, the claims file should be referred to the VA examiner for an addendum opinion regarding whether the Veteran's left foot hammertoes are related to his service or service-connected left foot metatarsalgia with mallet toe fourth digit and/or bilateral pes planus with plantar fasciitis and post-operative left bunion.
 
The Board also notes a May 2011 VA treatment note in which the Veteran's treating podiatrist indicated that the etiology of his hammertoes was discussed with the Veteran; however, such etiology was not detailed in the treatment note.  Therefore, while on remand, the Veteran should be given an opportunity to provide an etiological opinion from his treating VA podiatrist, as referenced in the May 2011 treatment record.  

Finally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) regarding the secondary aspect of his claim of entitlement to service connection for left foot hammertoes.  Such should be accomplished on remand.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for left foot hammertoes as secondary to his service-connected left foot metatarsalgia with mallet toe fourth digit and/or bilateral pes planus with plantar fasciitis and post-operative left bunion.  

2.  The Veteran should be given an opportunity to provide an etiological opinion from his treating VA podiatrist, as referenced in the May 2011 treatment record.

3.  After completing the above development, return the claims file, to include a copy of this remand, to the June 2009 VA examiner for an addendum opinion.  If the examiner who drafted the June 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left foot hammertoes had its onset during the Veteran's period of active duty service, or was any such disorder caused by any incident or event that occurred during his period of service?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left foot hammertoes were caused OR aggravated by his service-connected left foot metatarsalgia with mallet toe fourth digit and/or bilateral pes planus with plantar fasciitis and post-operative left bunion?

A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



